Beoyles, J.
The defendant and several other persons were indicted for the offense of larceny from the house, it being alleged that they had stolen certain valuable papers from the safe of Davis, the prosecutor, which was in the storeroom of Parsons, one of the defendants. The papers were taken from the safe on two different occasions. Parsons was the person who actually did the taking both times, and the evidence, taken as a whole, demands a finding that on both these occasions Parsons was only a sham accomplice of Edmondson and his other alleged eodefendants, and that when he abstracted the papers he was really acting as the agent of Davis, the owner of the papers, and took them, if not with the owner’s express knowledge and consent, at least with his implied knowledge and consent. Davis himself positively and unequivocally admitted on cross-examination that on both occasions he consented to the taking of the papers by Parsons, and that he and Parsons had talked about it on several occasions before the papers were taken, and that before they were taken the first time he (Davis) had prepared bogus statements and placed them with the papers so as to deceive Edmondson when he should obtain and read them. This being true, under the ruling in Williams v. State, 55 Ga. 391, no larceny of any kind was committed. It follows that the verdict finding Edmondson guilty of the offense of larceny from the house was contrary to law and the evidence, and the court erred in overruling the motion for a new trial.
This ruling practically disposes of the case, and it is unnecessary to consider- the other questions presented in the record.

Judgment reversed.